Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 20-cv-2985-WJM-SKC

  DENVER HOMELESS OUT LOUD, et al.,

        Plaintiffs,

  v.

  DENVER, COLORADO, et al.,

        Defendants.


                      ORDER ON MOTIONS TO QUASH SUBPOENAS


        This civil rights dispute is before the Court on: (1) the Governor’s Motion to

  Quash Subpoena to Testify (the “Governor’s Motion”) (ECF No. 83), to which Plaintiffs

  responded in opposition (ECF No. 91); and (2) Defendants Hancock, McDonald, and

  Robinson’s Motion to Quash Subpoenas, or, In the Alternativ e, for a Protective Order

  (the “Denver Defendants’ Motion”) (ECF No. 88), to which Plaintiffs responded in

  opposition (ECF No. 92).

        The parties are well-versed with the background that precedes these Motions, so

  the Court limits its discussion to the issues necessary to decide them. The Court has

  set an in-person evidentiary hearing on Plaintiffs’ Motion for Preliminary Injunction and

  Expedited Hearing (“PI Motion”) (ECF No. 47) for December 15–16, 2020. (ECF No.

  75.) Plaintiffs have subpoenaed Governor Jared Polis (ECF No. 83-1), Mayor Michael

  Hancock, Executive Director of Denver’s Department of Public Health and Environment

  (“DDPHE”) Bob McDonald, and Executive Director of Denver’s Department of Safety
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 2 of 8




  Murphy Robinson (ECF Nos. 88-1–88-3) to testify at the evidentiary hearing.1 For the

  following reasons, the Court grants the Governor’s Motion and grants in part and denies

  in part the Denver Defendants’ Motion.

                                       I. LEGAL STANDARD

         A party may issue a subpoena commanding the person to whom it is directed to

  attend and testify at a hearing at a specified time and place. Fed. R. Civ. P.

  45(a)(1)(A)(iii). A court must quash or modify a subpoena that “subjects a person to

  undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). To establish an undue burden, a party

  moving to quash a subpoena generally must show good cause or privilege to be

  protected. S.E.C. v. Goldstone, 301 F.R.D. 593, 646 (D.N.M. 2014). The decision to

  quash a subpoena is within the sound discretion of the Court. Gulley v. Orr, 905 F.2d

  1383, 1386 (10th Cir. 1990).

         Absent extraordinary circumstances, high-level government officials should not

  be called to testify in federal court about their official actions. See Tierra Blanca Ranch

  High Country Youth Program v. Gonzales, 329 F.R.D. 694, 697 (D.N.M. 2019),

  objections overruled, 2019 WL 1487241 (D.N.M. Apr. 4, 2019) (collecting cases); see

  also Feldman v. Bd. of Educ. Sch. Dist. #1 City & Cnty. of Denver, 2010 WL 383154, at

  *2 (D. Colo. Jan. 28, 2010). Generally, high-ranking government officials have limited

  immunity from being deposed in matters about which they have no personal knowledge.

  See Cooke v. Hickenlooper, 2013 WL 5799995, at *2 (D. Colo. Oct. 28, 2013) (citations



         1
            Polis is sued in his individual and official capacities; Hancock is sued in his individual
  capacity; McDonald is sued in his individual capacity; and Robinson is sued in his individual and
  official capacities. (ECF No. 46.)

                                                   2
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 3 of 8




  omitted).

         To rebut the presumption of this immunity, a party seeking the deposition of a

  high-ranking government official bears the burden of demonstrating that: (1) the

  particular official’s testimony will likely lead to the discovery of admissible evidence, and

  (2) is essential to the party’s case. See id. (citation omitted; emphasis in original).

  “[D]epositions of high ranking officials may be permitted where the official has first-hand

  knowledge related to the claim being litigated . . . [and] where it is shown that other

  persons cannot provide the necessary information.” Feldman, 2010 WL 383154, at *2

  (emphasis in original) (citing Bogan v. City of Boston, 489 F.3d 417, 423 (1st Cir.

  2007)). Thus, even if the high-ranking official’s testimony is essential, a party seeking

  to depose that official must additionally demonstrate that the information sought is not

  available through an alternative source or via less burdensome means. See Cooke,

  2013 WL 5799995, at *2 (citation omitted).

                               II. THE GOVERNOR’S MOTION

         The Governor argues that Plaintiffs have not satisfied their burden of

  demonstrating extraordinary circumstances sufficient to compel the Governor’s

  testimony, as he has no direct factual information relevant to their request for injunctive

  relief. (ECF No. 83 at 8–10.) Further, the Governor argues alternative methods are

  available to establish relevant facts at the hearing. (Id. at 10–11.) Finally, the Governor

  argues that requiring his testimony at the evidentiary hearing would be unduly

  burdensome and harassing, particularly during the ongoing COVID-19 pandemic. (Id.

  at 11.) Plaintiffs dispute these positions. (ECF No. 91.)



                                                3
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 4 of 8




          The Court finds that Plaintiffs have failed to rebut the Governor’s contention that

  other persons can provide the necessary information they seek through the Governor’s

  testimony. To begin, the Governor states he has no direct factual information relevant

  to Plaintiffs’ PI Motion, as he did not make decisions regarding the Lincoln Park sweep.

  (ECF No. 83 at 8.) To support this statement, Major Steve Garcia at the Colorado State

  Patrol (“CSP”) and Richard Lee, Division Director for the Division of Capital Assets at

  the Colorado Department of Personnel and Administration (“DPA”), provided

  declarations stating that the Governor directed neither the CSP nor the DPA’s actions in

  connection with the Lincoln Park sweep. (ECF No. 67-4 ¶ 21; ECF No. 67-5 ¶ 10.) In

  addition, the Governor points out that there are at least three other witnesses who can

  testify about who made these decisions and other specific descriptions of what

  occurred before, during, and after the Lincoln Park sweep. (ECF No. 83 at 10.)

          Bolstering the Court’s decision is the fact that Plaintiffs’ statements about the

  Governor’s personal knowledge of the sweep are thin, while their statements about the

  information the Governor likely possesses are lengthy. (ECF No. 91 at 5–6.) Under

  these circumstances, the Court grants the Governor’s motion to quash the subpoena to

  testify.2

                             III. DENVER DEFENDANTS’ MOTION

          Denver Defendants argue that Hancock, McDonald, and Robinson do not hav e

  personal knowledge pertaining to the material allegations in the Amended Complaint



          2
            Because the Court grants the Governor’s Motion, the Court will not rule on the
  jurisdictional defenses raised in his response to Plaintiffs’ PI Motion before the upcoming
  evidentiary hearing. (See ECF No. 83 at 3.)

                                                  4
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 5 of 8




  (ECF No. 46), or if they possess information at all, it can be obtained from another

  source. (ECF No. 88 at 2.) Further, they argue that these Defendants’ testimony is not

  essential to Plaintiffs’ case and, again, that the information sought is available from

  other sources. (Id. at 8–9.) Finally, they argue the information sought is protected by

  deliberative-process or executive privilege. (Id. at 9–10.)

         By contrast, Plaintiffs contend each of these Defendants has personal

  knowledge relating to the sweeps and that the state of mind of each is directly at issue

  because they are final policymakers for Denver. (ECF No. 92 at 1–2.) As such, their

  decisions and states of mind form the basis for Monell v. Department of Social

  Services, 436 U.S. 658 (1978) liability as to the sweeps, which makes their testimony

  essential to Plaintiffs’ case against Denver. Plaintiffs contend that even if the factual

  evidence they seek is available from other sources, because the Defendants’ state of

  mind is at issue, that information cannot be obtained from other sources. (Id. at 8–9.)

  Finally, Plaintiffs argue that the Denver Defendants have not met their burden in

  demonstrating that the deliberative-process privilege requires quashing the subpoenas.

  (Id. at 11–14.)

         The Court has carefully considered the parties’ arguments and the

  circumstances under which this evidentiary hearing will be held—in the middle of the

  COVID-19 pandemic. The Court also emphasizes that this case is still in very early

  stages, and there will be ample opportunity for merits discovery going forward.3 There


         3
           The Court is aware that the Denver Defendants have filed a 43-page motion to dismiss
  (ECF No. 82) which is not yet ripe for decision, and the Governor states he will file a motion to
  dismiss at some point (ECF No. 83 at 11 n.4). With this Order, the Court does not prejudge the
  merits of these motions or any other motion in this case.

                                                  5
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 6 of 8




  appears to be no dispute that these three Def endants are final policymakers for the City

  and County of Denver, a Defendant in this case, as well as for the respective municipal

  departments headed up by McDonald and Robinson. (ECF No. 88 at 3–4; ECF No. 92

  at 1 n.1.) Notably, and most unhelpfully, Plaintiffs do not distinguish among the three

  Defendants in terms of identifying what personal knowledge they each allegedly have,

  something which does not aid the Court in its analysis.4 (See ECF No. 92 at 7 (listing

  eleven categories of personal knowledge Plaintiffs believe the three Defendants have

  without distinguishing among them).)

         Given the undifferentiated assertions of alleged knowledge in their response

  (ECF No. 92), Plaintiffs have failed to convince the Court that they cannot obtain the

  information they claim Hancock possesses from another source. Further, given the

  ongoing pandemic, it would be unduly burdensome to require Hancock to testify at the

  evidentiary hearing. By contrast, however, the Court finds that as executive directors

  and final decisionmakers of their respective departments, the testimony of McDonald

  and Robinson is indeed essential to Plaintiffs’ Monell claims. Accordingly, the Court

  has determined that it will grant the Denver Defendants’ Motion as to Hancock, but will

  deny it as to McDonald and Robinson.


         4
            Though this case is in its infancy, the Court has started seeing this approach—of
  Plaintiffs lumping Defendants together without distinguishing among them—in several contexts
  (for example, the numerous claims in the Amended Complaint (ECF No. 46), the request for
  injunctive relief (ECF No. 47 at 4), and now the responses to the motions to quash (ECF Nos.
  91, 92)). This requires the Court to caution Plaintiffs that they must request specific relief and
  make arguments (when relevant) as to each Defendant, as appropriate, in order to enable the
  Court to evaluate the claims against each Defendant fairly and properly. With numerous
  Defendants in this case—not to mention the multiple John & Jane Boes, Does, Foes, Joes,
  Loes, and Moes, etc.—such broad and undifferentiated requests are not helpful to the Court in
  ruling on the numerous motions and issues in this case.

                                                  6
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 7 of 8




             Alternatively, the Denver Defendants ask the Court to issue a protective order

  preventing Plaintiffs from requiring the testimony of Hancock, McDonald, and Robinson.

  The Court can discern no meaningful difference between the request for a protective

  order and the request to quash the subpoenas—as both would prevent the testimony of

  the three Defendants.5 Therefore, the Court declines to issue a protective order for

  McDonald and Robinson.

                                        IV. CONCLUSION

         For the reasons stated above, the Court ORDERS:

         1.       Governor’s Motion to Quash Subpoena to Testify (ECF No. 83) is

                  GRANTED, and said subpoena is hereby QUASHED; and

         2.       Defendants Hancock, McDonald, and Robinson’s Motion to Quash

                  Subpoenas, or, In the Alternative, for a Protective Order (ECF No. 88) is

                  GRANTED in part as to Defendant Hancock only, and DENIED in part as

                  to Defendants McDonald and Robinson. The subpoena on Hancock is

                  hereby QUASHED, and the subpoenas on McDonald and Robinson shall

                  remain in FULL FORCE AND EFFECT.




         5
           The Denver Defendants ask for “a protective order barring Plaintiffs from requiring the
  presence and testimony of Mayor Hancock and Executive Directors Robinson and McDonald
  for the December 15-16 hearing.” (ECF No. 88 at 3, 9.)

                                                 7
Case 1:20-cv-02985-WJM-SKC Document 98 Filed 12/08/20 USDC Colorado Page 8 of 8




        Dated this 8th day of December, 2020.

                                                BY THE COURT:



                                                _________________________
                                                William J. Martínez
                                                United States District Judge




                                           8
